273 S.W.3d 582 (2009)
Michael D. ETZCORN, Respondent,
v.
DIRECTOR OF REVENUE, State of Missouri, Appellant.
No. WD 69542.
Missouri Court of Appeals, Western District.
January 20, 2009.
Thais A. Folta, Jefferson City, MO, for appellant.
Jeffrey S. Eastman, Gladstone, MO, for respondent.
Before DIV I: HOLLIGER[1], P.J., HOWARD and HARDWICK, JJ.


*583 ORDER
PER CURIAM.
The Director of Revenue appeals from the judgment setting aside the revocation of Michael Etzcorn's driving privileges. For reasons explained in a Memorandum provided to the parties, we affirm the judgment. Rule 84.16(b).
NOTES
[1]  After oral argument was heard on this case, Judge Holliger retired from the court.